Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 7-8 are allowed in view of amendment on 02/17/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: High entropy alloy satisfied formula TaaNbbHfcZrdCre where each a, b, c, d and e are a value independently ranging from 1-55at%. Is novel.
Closest prior art is Senkov (NPL document "Microstructure and room temperature properties of a high-entropy TaNbHfZrTi alloy") 
Senkov discloses a high entropy alloy Ta20Nb20Hf20ZraTi20 with both high strength and ductility. (Abstract) The alloy has predominantly a single phase bcc structure. (Abstract line 2)   However, Ta20Nb20Hf20ZraTi20 is not equivalent to TaaNbbHfcZrdCre where each a, b, c, d and e are a value independently ranging from 1-55at% as required by instant claim 1.
No prior art can be found to disclose a timepiece component comprising a high entropy alloy satisfied formula TaaNbbHfcZrdCre where each a, b, c, d and e are a value independently ranging from 1-55at%
Hence, claims 1 and 7-8 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733